Title: To John Adams from John Cheves, 26 September 1798
From: Cheves, John
To: Adams, John




Hond: Sir
Kanawha County Virginia Septr. 26th 1798

Not being acquainted with the situation of the different ports of our Country; nor the minds of the people; I think it most expedient to send my address to you.
I know my intention is honest; but I know also, that every honest intention does not prove advantageous; therefore I wish to have your approbation; which will be manifested, by its appearing in our Public papers—
Permit me to Observe, that it comes without a six pence to pay its passage, for I have it not; therefore if you will be so Obliging as to give it a passage, you will much Oblige
Your very / Humble / Servant

John Cheves